Judge Ewing

delivered the Opinion of the Court.
John King executed to George C. Talliaferro, the following note:—
“For value received, I promise to pay to George C. Talliaferro, six hundred dollars, on or before the 29th day of June, 1829; yet it is understood that the interest is to be paid at the end of each year; as witness my hand this 29th day of June, 1822.”
And the only question is whether interest should be allowed upon the sums stipulated to be paid in interest, from the end of each year, when the same fell due.
The interest, by the terms of the covenant, is made payable at the end of each year, and is as much then demandable, as if a specific sum equal to the amount of interest had been promised, and in default of payment, as much entitles the plaintiff to demand interest upon the amount so due and unpaid. The fact that the amount so promised to be paid, is described as interest accruing upon a larger sum, which is made payable at a future day, cannot the less entitle the plaintiff to demand interest upon the amount, in default of payment, as a just remuneration in damages for the detention or non-payment.
It is, therefore, the opinion of the Court, that the judgment of the Circuit Court be reversed, and cause remanded, that judgment may be rendered according to the principles here indicated; and the plaintiff in error is entitled to his costs in this Court.